Judgment insofar as appealed from unanimously reversed on the law without costs and petition dismissed. Memorandum: Special Term erred in upholding the December 1987 determination made by respondents (ZBA). A decision, upon reconsideration or rehearing, to reverse or modify a prior determination by the ZBA must be approved unanimously (Town Law § 267 [6]; Matter of Panella v Budney, 59 Mise 2d 542; 2 Anderson, New York Zoning Law and Practice § 25.35 [3d ed]). The December resolution, which effectively reversed an earlier interpretation of the zoning ordinance made in September of 1987, was approved by a 4 to 2 vote and thus, was not properly adopted. (Appeal from judgment of Supreme Court, Oswego County, Donovan, J. — art 78.) Present — Doerr, J. P., Denman, Boomer, Balio and Law-ton, JJ.